DETAILED ACTION

This Office Action is a response to an application filed on 10/06/2020, in which claims 21-40 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2018/0249172 A1).

Regarding claim 21, Chen discloses: An apparatus for video processing, comprising one or more processors, wherein the one or more processors (see Chen, paragraph 43) are configured to: 
obtain a size of a coding unit (CU) (see Chen, paragraph 39 and Fig. 3, step 310, receiving input data associated with a current block); 
(see Chen, paragraph 26, restricting the BIO process to block sizes larger than a threshold block size, and paragraph 39, the use of BIO is adaptively applied depending on block size of the current block); and 
reconstruct the CU based on the determination of whether to perform BDOF for the CU (see Chen, paragraph 39 and Fig. 3, step 370). 
Regarding claim 22, Chen discloses: The apparatus of claim 21, wherein the one or more processors are configured to obtain the value based on a parameter set or a slice header (see Chen, paragraph 39 and Fig. 3, step 310, receiving input data associated with a current block). 
Regarding claim 23, Chen discloses: The apparatus of claim 21, wherein the one or more processors are configured to skip BDOF for the CU based on the comparison between the size of the CU and the value (see Chen, paragraph 26 and 39, encoding or decoding using BIO prediction or not depending on the block sized). 
Regarding claim 24, Chen discloses: The apparatus of claim 21, wherein the one or more processors are configured to determine whether the size of the CU is less than the value based on the comparison (see Chen, paragraph 26), wherein the determination of whether to perform BDOF for the CU is based on whether the size of (see Chen, paragraph 19, 26, and 39). 
Regarding claim 25, Chen discloses: The apparatus of claim 21, wherein the one or more processors are configured to determine whether the size of the CU is greater than the value based on the comparison (see Chen, paragraph 26), wherein the determination of whether to perform BDOF for the CU is based on whether the size of the CU is greater than the value (see Chen, paragraph 19, 26, and 39). 
Regarding claim 26, Chen discloses: The apparatus of claim 21, wherein the one or more processors are configured to: 
determine that BDOF is to be performed for the CU based on the comparison between the size of the CU and the value (see Chen, paragraph 26 and 39); and 
refine a motion vector associated with a sub-block of the CU using gradients associated with a location in the CU (see Chen, paragraph 39-40). 
Regarding claim 27, Chen discloses: The apparatus of claim 21, wherein the one or more processors are configured to: 
determine that BDOF is to be performed for the CU based on the comparison between the size of the CU and the value (see Chen, paragraph 26 and 39); 
determine a horizontal gradient for a sample in the CU and a vertical gradient for the sample in the CU (see Chen, paragraph 40); 
(see Chen, paragraph 29); and 
perform BDOF for the CU based on the horizontal gradient for the sample in the CU, the vertical gradient for the sample in the CU, the POC of the picture associated with the CU, the POC of the first reference picture associated with the CU, and the POC of the second reference picture associated with the CU (see Chen, paragraph 29).

Regarding claims 28-34, claims 28-34 are drawn to methods having limitations similar to the apparatus claimed in claims 21-27 treated in the above rejections. Therefore, method claims 28-34 correspond to apparatus claims 21-27 and are rejected for the same reasons of anticipation as used above.

Regarding claims 35-40, claims 35-40 are drawn to methods having limitations similar to the apparatus claimed in claims 21-26 treated in the above rejections. Therefore, method claims 35-40 correspond to apparatus claims 21-26 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483